Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: Examiner considered the species in figures 2a-2e as one, see reasoning below.
Specie I: figures 2a-2c. 
Specie Ia: figure 2D. Examiner considers this specie, as been well known in the art of piston ring (radial contact surface being curved instead of flat). Examiner will take official notice when examined claims with regard to the curved surface.
Specie Ib: figure 2E. Examiner considers this specie, as been well known in the art of piston ring (radial contact surface being combination of curved and flat surfaces). Examiner will take official notice when examined claims with regard to the curved surface.
If applicant disagrees with the statements for Ia and Ib, then the species can be considered as separate.
Species II: figure 3.
Species III: figure 4A.
Species IV: figure 4B-4C, where 4B is inserted on piston 150.
Species V: figures 5A-5C.
It is also noted that the prior art provided on the form 1449 by applicant reads on the claims as clearly teaching at least some or even all the independent claims. Please see documents provided by foreign patent offices (see search reports, references provided by applicant on 1449 that was used by foreign patent offices in rejections to applicant).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  no claims are generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The species lack unity of invention because the groups do not share the same or corresponding technical feature.
The species lack unity of invention because even though the inventions of these groups require the technical feature of as stated in the claims (see foreign documents that state that the claims are rejectable on prior art provided by applicant), this technical feature is not a special technical feature as it does not make a contribution over the prior art provided in form 1449.
During a telephone conversation with Christopher Lacenere on 6/14/2022 a provisional election was made without traverse to prosecute the invention of species I, claims 1, 2 and 4.  Affirmation of this election must be made by applicant in replying to this Office action. Claim 3 and 5-7 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “a combination piston and piston ring”, applicant is already claiming piston. The claim has many a piston, hence making claim unclear and confusing.
Claim 1, “the piston’s ridge”, unclear what applicant is trying to claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Booher (US. 6347575B1).
Booher discloses a combination piston and piston ring for sealing a gap between a circumferential surface of a piston of a reciprocating machine and a wall of a cylinder of the machine within which the piston reciprocates along an axis between upper and lower limits, wherein the upper limit is reached by a top surface of the piston with each reciprocation, the combination piston and piston ring comprising (e.g. method and/or intended use given no or little patentable weight in an apparatus claim, see MPEP 2113-2114, furthermore the piston of Booher is capable of this function and/or method) a piston (e.g. piston 320) having a corner cut-out (e.g. cut-out in the piston 320 that receives a piston ring 212, see figures 5-6, where 22 is mislabeled for 212) including a circumferentially disposed ridge (e.g. R, see annotated figure below) having a top surface (e.g. TS, see annotated figure below), and being configured to produce a radially disposed gap between the piston and the cylinder (e.g. intended use, see MPEP 2113-2114), the gap extending downward from the top surface of the piston, a piston ring (e.g. 212) having a ring-shaped region and a retaining feature (e.g. retaining feature receiving the ridge), wherein the piston ring is configured to reside in the peripheral corner cut-out of the piston, wherein the radially disposed gap between the piston and the cylinder extends downward from the top surface of the piston by a distance that is at least as large as an axial height of the piston ring (e.g. intended use, see MPEP2113-2114, a gap as much as applicant is shown in annotated figure below), and the retaining feature (e.g. R) is configured to project into a corresponding groove (e.g. groove formed of the piston, see figure 6 and compare to applicants figure) of the piston (e.g. groove formed by the cut-out), the piston ring having a top surface exposed to fluid pressure, a radial contact surface (e.g. 316) facing the cylinder wall, a radially inward surface (e.g. surface opposite the radial contact surface), opposite the radial contact surface and exposed to fluid pressure, and an axial surface (e.g. axial surface of the piston ring that faces the top surface, see entire document), directly opposite the top surface of the piston ring, in contact with the top surface of the piston’s ridge during the upward motion of the piston (e.g. intended use, See MPEP 2113-2114, further that is the case since the ring has clearance between the piston groove and the piston ring) and wherein the top surface of the piston ring, the radial contact surface, and the radially inward surface are shaped so that the fluid pressure causes a net force by which the radial contact surface is urged radially against the cylinder wall and the axial surface is urged axially against the ridge (e.g. that would be the case since this is how a piston ring functions, furthermore this is considered to be intended use or method limitation, see MPEP 2113-2114). The axial length of the radial contact surface of the piston ring is shorter than the axial length of the piston ring (e.g. figures 5-6 show this, radial contact surface 316). Wherein the piston ring, in a vertical section thereof, has a U-shaped profile, including an upper member (e.g. UM, see annotated figure) and a lower member (e.g. LM, see annotated figure) and a bridge member (e.g. BM, see annotated figure) connecting the upper and lower members, the U being horizontally disposed so that the bridge member is proximate to the wall of the cylinder, the top surface of the upper member corresponding to the top surface of the piston ring, the lower member corresponding to the retaining feature, the upper and lower members defining a notch (e.g. U-shape profile of the piston ring, see figure 5) therebetween configured to receive the ridge of the piston (e.g. see figures). 

    PNG
    media_image1.png
    339
    455
    media_image1.png
    Greyscale

Claim(s) 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Binford (US. 5450783A).
Binford discloses a combination piston and piston ring for sealing a gap between a circumferential surface of a piston of a reciprocating machine and a wall of a cylinder of the machine within which the piston reciprocates along an axis between upper and lower limits, wherein the upper limit is reached by a top surface of the piston with each reciprocation, the combination piston and piston ring comprising (e.g. method and/or intended use given no or little patentable weight in an apparatus claim, see MPEP 2113-2114, furthermore the piston of Binford is capable of this function and/or method) a piston (e.g. piston 104) having a corner cut-out (e.g. cut-out in the piston 104 that receives a piston ring 142, see figures) including a circumferentially disposed ridge (e.g. R, see annotated figure below) having a top surface (e.g. TS, see annotated figure below), and being configured to produce a radially disposed gap between the piston and the cylinder (e.g. intended use, see MPEP 2113-2114), the gap extending downward from the top surface of the piston, a piston ring (e.g. 142) having a ring-shaped region and a retaining feature (e.g. retaining feature receiving the ridge), wherein the piston ring is configured to reside in the peripheral corner cut-out of the piston, wherein the radially disposed gap between the piston and the cylinder extends downward from the top surface of the piston by a distance that is at least as large as an axial height of the piston ring (e.g. intended use, see MPEP2113-2114, a gap as much as applicant is shown in annotated figure below), and the retaining feature (e.g. R) is configured to project into a corresponding groove (e.g. groove formed of the piston, see figures and compare to applicants figure) of the piston (e.g. groove formed by the cut-out), the piston ring having a top surface exposed to fluid pressure, a radial contact surface (e.g. CS, see annotated figure) facing the cylinder wall, a radially inward surface (e.g. surface opposite the radial contact surface), opposite the radial contact surface and exposed to fluid pressure, and an axial surface (e.g. axial surface of the piston ring that faces the top surface, see entire document), directly opposite the top surface of the piston ring, in contact with the top surface of the piston’s ridge during the upward motion of the piston (e.g. intended use, See MPEP 2113-2114, further that is the case since the ring has clearance between the piston groove and the piston ring) and wherein the top surface of the piston ring, the radial contact surface, and the radially inward surface are shaped so that the fluid pressure causes a net force by which the radial contact surface is urged radially against the cylinder wall and the axial surface is urged axially against the ridge (e.g. that would be the case since this is how a piston ring functions, furthermore this is considered to be intended use or method limitation, see MPEP 2113-2114). The radial contact surface has a parabolic profile (e.g. barrel shape surface formed at the CS, see annotated figure).

    PNG
    media_image2.png
    300
    357
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. If applicant wants just the top member to have a parabolic profile, reference on 892 form teaches this, See all reference on 892 form. Even if applicant combines claims 1-2, 4 and 7, there exist a potential 103 rejection from the references provided on 892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL A PATEL whose telephone number is (571)272-7060. The examiner can normally be reached 7:00 am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VISHAL A PATEL/Primary Examiner, Art Unit 3675